                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

JANE P. JIMENEZ,

       Plaintiff,

v.                                                      Case No. 6:18-cv-510-Orl-37DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

       In this social security appeal, Plaintiff Jane Jimenez seeks review of the

Commissioner of Social Security’s final decision denying her application for social

security disability benefits. (Doc. 1.) On referral, U.S. Magistrate Judge Daniel C. Irick

recommends affirming the Commissioner’s final decision. (Doc. 20 (“R&R”).) Both

Plaintiff and the Commissioner objected to the R&R (Doc. 21 (“Plaintiff’s Objection”);

Doc. 22 (“Commissioner’s Objection”)), and the Commissioner responded to Plaintiff’s

Objection (Doc. 25). On de novo review, the Court finds: (1) the Commissioner’s Objection

is sustained; (2) Plaintiff’s Objection is overruled; (3) the R&R is adopted in part and

rejected in part;1 and (4) the Commissioner’s final decision is affirmed.




       1 Magistrate Judge Irick also issued a supplemental report and recommendation
under Rule 72(b)(3) to address one of the arguments raised in the Commissioner’s
Objection. (Doc. 27 (“Supplemental R&R”).) Specifically, the Supplemental R&R
recommends disregarding footnote 9 of the R&R (“Footnote 9 Recommendation”). (Id.
at 1–2.)
                                            -1-
                                   I.     BACKGROUND

       On October 11, 2012, Plaintiff applied for disability insurance benefits. (Doc. 1; see

also R. 112.)2 She alleged a disability onset date of March 30, 2009 and her last date of

insured was December 31, 2014. (R. 12.)

       After her claims were denied initially and on reconsideration, she requested a

hearing before an Administrative Law Judge (“ALJ”). (R. 112.) On March 24, 2015,

following a hearing, the ALJ found that Plaintiff was not disabled within the meaning of

the Social Security Act (“SSA”) between March 30, 2009 and December 31, 2014. (R. 112–

125.) Plaintiff sought review of the ALJ’s decision, and the Appeals Council remanded

the matter to the ALJ to further evaluate Plaintiff’s mental impairments “in accordance

with the special technique described in 20 CFR 404.1520a.” (R. 133–34.) On remand, the

ALJ conducted a hearing on April 20, 2017, at which Plaintiff and her attorney appeared.

(R. 44–65.)

       On May 8, 2017, the ALJ entered an unfavorable decision finding that Plaintiff was

not disabled. (R. 10–27.) Following the SSA’s five-step sequential process, the ALJ found

that Plaintiff had these severe impairments: affective disorder, thyroid disorder, and drug

and alcohol abuse. (R. 12.) The ALJ then found that Plaintiff had no impairment or

combination of impairments that met or medically equaled the severity of one of the

listed impairments in the SSA regulations. (R. 13–14.) The ALJ assessed Plaintiff’s residual

functional capacity (“RFC”):



       2The Court cites the administrative record as “R.” in reference to the Social
Security Transcript located at Doc. 12.
                                             -2-
(R. 14.) The ALJ found that Plaintiff had no past relevant work and considered whether

any jobs existed in significant numbers in the national economy she could perform,

finding:




                                         -3-
(R. 25–26.)

       The ALJ concluded that Plaintiff was “not disabled.” (R. 26.) Plaintiff then

requested review of the decision by the Appeals Council. (R. 1–6.) Her request was

denied, so the ALJ’s decision became final. (R. 1.) Plaintiff then sued requesting review

of the Commissioner’s decision and reversal for an award of benefits or remand. (Doc. 1.)

As grounds, Plaintiff cited three assignments of error: (1) the ALJ failed to properly weigh

the medical opinion evidence pertaining to her mental impairments; (2) the ALJ failed to

properly weigh the medical opinion evidence pertaining to her physical impairments;

and (3) the ALJ erred in finding she could perform other work in the national economy.

                                            -4-
(Doc. 19, pp. 20–48.)

       On referral, Magistrate Judge Irick issued a comprehensive report and

recommendation finding the Commissioner’s decision should be affirmed on all

assignments of error. (Doc. 20.) Both parties objected. (Docs. 21, 22.) Plaintiff asserted the

Court should reject Magistrate Judge Irick’s findings regarding: (1) Plaintiff’s mental

limitations; (2) the RFC determination; and (3) Plaintiff’s ability to perform work that

exists in significant numbers in the national economy. (Doc. 21.) The Commissioner

responded to Plaintiff’s Objection (Doc. 25) and separately objected to the R&R’s

assumption that Dr. Raul Zimmerman was Plaintiff’s treating physician and footnote 9

regarding an acceptable medical source (Doc. 22). Magistrate Judge Irick then issued the

Supplemental R&R recommending the Court disregard footnote 9, which neither party

objected to. (Doc. 27.) So the Court now reviews the R&R de novo based on Plaintiff’s

Objection and the remainder of the Commissioner’s Objection. The matter is ripe.

                                  II.    LEGAL STANDARDS

       When a party objects to a magistrate judge’s findings, the district court must

“make a de novo determination of those portions of the report . . . to which objection is

made.” 28 U.S.C. § 636(b)(1). The district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” Id. The

district court must consider the record and factual issues based on the record

independent of the magistrate judge’s report. Ernest S. ex rel. Jeffrey S. v. State Bd. of Educ.,

896 F.2d 507, 513 (11th Cir. 1990).



                                               -5-
                                    III.   DISCUSSION

       Plaintiff’s Objection raises three issues (Doc. 21) and the Commissioner’s Objection

now raises one (Doc. 22).3 The Court addresses each.

       A.     Treating Physician Argument

       The Commissioner objects to the R&R’s recommendation this Court assume Dr.

Zimmerman was Plaintiff’s treating physician (“Dr. Zimmerman Recommendation”).

(Doc. 22, pp. 2–3; see Doc. 20, p. 8 n.6.) The Commissioner contends Plaintiff never

challenged the Commissioner’s determination that Dr. Zimmerman was not her treating

physician, so Plaintiff waived the right to challenge that issue and the “Court should not

simply assume for the sake of analysis that Dr. Zimmerman was a treating physician.”

(Doc. 22, pp. 2–3.)

       In the R&R, Magistrate Judge Irick explained that determining whether Dr.

Zimmerman was Plaintiff’s treating physician was a preliminary issue for the Court to

consider before evaluating the weight assigned to the opinions of Dr. Zimmerman and

Nurse Brooks. (Doc. 20, p. 8 n.6.) And although Magistrate Judge Irick stated that “the

ALJ explicitly found” Dr. Zimmerman was not Plaintiff’s treating physician, Magistrate

Judge Irick recommended the Court not directly address the issue and simply assume




       3Neither party objected to the Supplemental R&R, so the Court has examined the
Supplemental R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-
557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc.,
208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the Court concludes that the
Supplemental R&R is due to be adopted in its entirety. Thus, the Court adopts the
Footnote 9 Recommendation and disregards footnote 9 of the R&R. (See Doc. 20, p. 11
n.9.)
                                            -6-
that he was for purposes of the analysis. (Id.) Now, the Commissioner challenges that

assumption, arguing that Plaintiff never challenged the ALJ’s finding that Dr.

Zimmerman was not a treating physician. (Doc. 22, pp. 2–3.)

       An ALJ is “required to state with particularity the weight he [gives] the different

medical opinions and the reasons therefor.” Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir.

1987) (per curiam). Without such a statement, a reviewing court cannot determine

whether the ultimate decision was supported by substantial evidence. Hudson v. Heckler,

755 F.2d 781, 786 (11th Cir. 1985) (per curiam). Here, the ALJ explicitly found Dr.

Zimmerman was not Plaintiff’s treating physician—“A review of the treatment records

demonstrates that claimant met with Ms. Brooks, not Dr. Zimmerman. There is no

evidence that Dr. Zimmerman treated the claimant.”—and afforded Dr. Zimmerman’s

opinion “little weight.” (R. 19–20.) The ALJ properly articulated that he found Dr.

Zimmerman was not Plaintiff’s treating physician and assigned his opinions little weight.

       To the extent Plaintiff intended to challenge the weight the ALJ assigned to Dr.

Zimmerman’s opinion,4 Plaintiff never specifically objected to the ALJ finding he was

not a treating physician, and waived any argument on that determination. (See Doc. 19,

pp. 24–27); See Sanchez v. Comm’r of Soc. Sec., 507 F. App’x 855, 856 n.1 (11th Cir. 2013)

(explaining that the plaintiff “effectively abandoned” a challenge that was not explicitly




       4   Plaintiff’s references to Dr. Zimmerman suggest she believed he should be
considered her treating physician, but she never expressly challenged the ALJ’s finding.
(See, e.g., Doc. 19, p. 9 (“Brooks and Dr. Zimmerman also completed a . . . . Questionnaire
in which they noted that they had treated [Plaintiff] since January 2012.”).)
                                            -7-
raised).5 So the Commissioner’s Objection is sustained and the R&R is overruled to the

extent it assumed Dr. Zimmerman was Plaintiff’s treating physician. Dr. Zimmerman is

not be considered a treating physician for the analysis.6

       B.     Mental Impairment Argument

       Now the Court turns to Plaintiff’s Objection. First, Plaintiff argued the R&R

wrongly rejected her first assignment of error—that the ALJ improperly weighed the

medical opinion evidence offered to support her mental impairments. (Doc. 21, pp. 1–3.)

Plaintiff claims the ALJ erred in according greater weight to the opinion of the non-

examining medical expert than to the opinions of Dr. Zimmerman and Nurse Brooks.7

(Id.) The Commissioner responds that Plaintiff waived any challenge to the ALJ’s reasons

for discounting the opinions of Dr. Zimmerman and Nurse Brooks and Plaintiff’s request

improperly asks the Court to reweigh the medical evidence. (Doc. 25, pp. 2–3.)

       At step four of the sequential evaluation process, the ALJ assesses the claimant’s

RFC and ability to perform past relevant work. Phillips v. Barnhart, 357 F.3d 1232, 1238

(11th Cir. 2004). In performing its assessment, the ALJ must consider all relevant




       5 While unpublished opinions are not binding precedent, they may be considered
as persuasive authority. See 11th Cir. R. 36-2; see also United States v. Almedina,
686 F.3d 1312, 1316 n.1 (11th Cir. 2012).
       6 However, the Commissioner does not contend the determination regarding

whether Dr. Zimmerman was Plaintiff’s treating physician affects the R&R’s ultimate
conclusion to affirm the ALJ’s decision. Rather, the Commissioner argues that the ALJ
would have still properly evaluated the opinions Dr. Zimmerman co-signed even if he
was a treating physician. (Doc. 22, p. 3 (citing Doc. 19, pp. 22–40).)
       7 Plaintiff refers to Dr. Zimmerman and Nurse Brooks as her “treating physicians.”

(See Doc. 21, pp. 1–3.) As previously discussed, the ALJ explicitly found Dr. Zimmerman
was not Plaintiff’s treating physician. (R. 20.)
                                            -8-
evidence, including the medical opinions of treating, examining, and non-examining

medical sources. See 20 C.F.R. § 404.1545(a)(3); see also Rosario v. Comm’r of Soc. Sec., 490 F.

App’x 192, 194 (11th Cir. 2012). Absent good cause, the ALJ gives a treating physician’s

medical opinion “substantial or considerable weight.” Winschel v. Comm’r of Soc. Sec., 631

F.3d 1176, 1179 (11th Cir. 2011). Good cause exists “when the: (1) treating physician’s

opinion was not bolstered by the evidence; (2) evidence supported a contrary finding; or

(3) treating physician’s opinion was conclusory or inconsistent with the doctor’s own

medical records.” Id. (quoting Phillips, 357 F.3d at 1241). The ALJ must specify the weight

given to each medical opinion and the explain the reasons for assigning such weight to

each opinion. Id.

       Here, the ALJ assigned “little weight” to the opinions of Dr. Zimmerman and

Nurse Brooks. (R. 20.) The ALJ explained that Dr. Zimmerman and Nurse Brooks’

opinions were accorded little weight because their opinions were “primarily based on the

claimant’s report that she experiences exacerbation in her symptoms when she is under

stress and that she cannot manage the stress of full time work,” which the ALJ concluded

was “inconsistent with the record as a whole that shows that the claimant’s symptoms

are generally well controlled.” (R. 20.) In deciding to discount their opinions, the ALJ

cited to Plaintiff’s hospital admissions, progress reports, and medical evaluation records.

(See R. 19–22.)

       Plaintiff argues the R&R erred in affirming the ALJ’s decision to assign “little

weight” to the opinions of Dr. Zimmerman and Nurse Brooks. (Doc. 21, pp. 1–3.) But this

argument fails for two reasons. First, Plaintiff did not challenge the ALJ’s decision to

                                              -9-
assign Dr. Zimmerman and Nurse Brooks’ opinion “little weight.” (Doc. 20, p. 9.) Rather,

Plaintiff only argued that the record is replete with evidence supporting Dr. Zimmerman

and Nurse Brooks’ opinions, but Plaintiff fails to argue that substantial evidence does not

support the ALJ’s decision to assign the opinions little weight. (See Doc. 19, pp. 20–27.)

Plaintiff waived any challenge on this point. See Sanchez, 507 F. App’x at 856 n.1

(explaining that the plaintiff “effectively abandoned” a challenge not explicitly raised).

       Second, even if Plaintiff properly raised the challenge, the argument still fails

because her objection would require the Court to reweigh the evidence to determine

whether the ALJ’s finding is supported by substantial evidence. See Dyer v. Barnhard, 395

F.3d 1206, 1210 (11th Cir. 2005) (explaining that when reviewing the Commissioner’s

decision the Court “may not decide facts anew, reweigh the evidence, or substitute [its]

judgment for that of the [Commissioner].” (citations omitted)). And there is substantial

evidence, including numerous medical records, supporting the ALJ’s decision. (See R. 19–

22.) So Plaintiff’s argument that “the ALJ erred in according greater weight to the opinion

of the [non-examining medical expert] than to Plaintiff’s treating physicians,” is

unavailing.8 (Doc. 21, p. 3) Even if the Court disagrees with the Commissioner’s

determination, it would not reconsider the weight the Commissioner assigned to the



       8 To the extent Plaintiff argues a treating physician’s opinion is entitled to more
weight than a non-examining medical expert, that argument is similarly unavailing. (Doc.
21, p. 3.) First, the ALJ found Dr. Zimmerman was not Plaintiff’s treating physician. (R.
20.) Second, there is no indication in the record that the ALJ reduced the weight accorded
to Dr. Zimmerman and Nurse Brooks’ opinions because of the non-examining medical
expert. (See R. 19–22.) And a Court may discount a treating physician’s opinion when it
is not supported by evidence. See Winschel 631 F.3d at 1179 (quoting Phillips, 357 F.3d at
1241).
                                           -10-
various medical opinions because the ALJ’s decision is supported by the record. See

D’Andrea v. Comm’r of Soc. Sec. Admin., 389 F. App’x 944, 948 (11th Cir. 2010) (rejecting the

argument that the ALJ failed to assign the appropriate weight to the treating physician’s

opinion “because the ALJ articulated at least one specific reason for disregarding the

opinion and the record supports it”). Plaintiff’s Objection regarding the mental

impairment finding is overruled.

       C.     RFC Argument

       Next, Plaintiff objects to the R&R’s finding that substantial evidence existed to

support the ALJ’s determination she could perform medium work.9 (Doc. 21, pp. 3–5.)

Specifically, Plaintiff argues that the ALJ had to evaluate the entire record, and she

provided sufficient support for a determination she is more limited than the ALJ found.

(Id.) She also asserts the ALJ failed to consider her difficulties concentrating and the side

effects caused by her medication, which further limit her abilities. (Id.) In opposition, the

Commissioner argues that the ALJ did not err in finding that evidence from after the date

of insured did not undermine the substantial evidence supporting the RFC

determination. (Doc. 25, pp. 3–5.)

       First, the Court considers Plaintiff’s argument that the ALJ failed to consider

evidence that undermines the ALJ’s conclusion she could perform medium work. (Doc.

21, pp. 4–5.) Plaintiff contends her physical ailments do not support the ALJ’s finding she

could perform medium work. (Doc. 21, pp. 3–5; see also Doc. 19, pp. 26–30.) Plaintiff



       9Medium work is defined as “lifting no more than 50 pounds at a time with
frequent lifting or carrying of objects weighing up to 25 pounds.” 20 C.F.R. § 404.1567(c).
                                            -11-
argues the record contains significant evidence that she has degenerative disc disease,

osteopenia of the bone, and degenerative scoliosis, which undermine the ALJ’s RFC

determination. (Doc. 21, pp. 4–5.)

       The RFC “is an assessment, based upon all the relevant evidence, of a claimant’s

remaining ability to do work despite [her] impairments.” Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997). Here, the ALJ found Plaintiff had the RFC to perform medium work,

with specific limitations. (R. 14.) The ALJ relied on medical evidence in the record to

conclude that Plaintiff has “no work preclusive physical limitations” and accorded “little

weight” to Plaintiff’s own subjective testimony because it was “inconsistent with

objective treatment records.” (R. 14–25.)

       Plaintiff must prove that she is disabled and entitled to disability benefits. Doughty

v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). But she failed to raise these physical ailments

in her application or at the hearing before the ALJ. (See R. 44–65, 370–71; see also Doc. 1, ¶

4.) Instead, Plaintiff, represented by counsel, focused the inquiry at the hearing on her

mental impairments and did not mention her physical limitations. (See R. 44–65.) While

the ALJ must consider all impairments, the ALJ is not required to “scour the medical

record searching for other impairments that might be disabling, either individually or in

combination, that have not been identified by the claimant.” East v. Barnhart, 197 F. App’x

899, 902 (11th Cir. 2006). The ALJ did not have to consider the records Plaintiff now cites

to support her Plaintiff’s physical impairment argument because she never raised them

during the administrative process. See Sullivan v. Comm’r of Soc. Sec., 694 F. App’x 670,

671 (11th Cir. 2017) (holding the ALJ had no duty to investigate a claim the claimant did

                                             -12-
not present during the application for benefits or offered for disability); see also Robinson

v. Astrue, 365 F. App’x 993, 996–97 (11th Cir. 2010) (same); East, 197 F. App’x at 902 (same);

Street v. Barnhart, 133 F. App’x 621, 627 (11th Cir. 2005) (same).

       Furthermore, many of the records Plaintiff now cites to support her argument are

from after the last insured date,10 which the ALJ does not have to consider.11 See Robinson

v. Astrue, 235 F. App’x 725, 727 n.1 (11th Cir. 2007) (stating that evidence of disability after

the last insured date is not pertinent); Hughes v. Comm’r Soc. Sec. Admin., 486 F. App’x 11,

13–14 (11th Cir. 2012) (finding medical opinions from after the last date insured “not

particularly relevant to whether [plaintiff] was disabled”). Plaintiff’s Objection on the

ALJ’s failure to consider certain physical impairments is overruled.12



       10  In the objection, Plaintiff cites to four documents in the record in support of her
contention that the record evidence shows that she had physical impairments including
“degenerative disc disease, osteopenia of the bone, degenerative scoliosis, and other
progressive conditions.” (Doc. 21, pp. 5–6.) Of those documents, half are from outside the
relevant time period. (See R. 12, 58–59, 1297, 1317, 1327–28.)
        11 Plaintiff’s reliance on Kroslowitz v. Colvin, No. 3:12-cv-1140-J-JRK, 2014 WL

4655442, at *5 n.8 (M.D. Fla. Sept 17, 2014), is misplaced. (Doc. 21, pp. 4–5.) As Kroslowitz
explains, “[e]ven a retrospective diagnosis may be considered if it is validated by
evidence within the relevant time period.” Id.; see also Hughes v. Comm’r of Soc. Sec. Admin,
486 F. App’x 11, 14 (11th Cir. 2012) (explaining that medical opinions from after the last
date insured not based on the claimant’s condition during the relevant period were “not
particularly relevant to whether [the claimant] was disabled”). Plaintiff fails to properly
allege, and the Court does not independently find, that the post-last date insured medical
opinions opined on Plaintiff’s condition during the relevant period. (See Doc. 19, pp. 26–
30; see also Doc. 21, pp. 3–5.)
        12 To the extent Plaintiff argues that the ALJ should have found her own subjective

complaints credible, the ALJ cited to various records in support of his conclusion that
Plaintiff’s subjective opinions were entitled to “little weight” because her testimony “is
inconsistent with the objective treatment records, which demonstrate that the claimant’s
symptoms are all well controlled with medication.” (R. 23–25.) Thus, the Court will not
undo the ALJ’s decision, which was grounded in substantial evidence. See Mitchell v.
Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014) (declining to disturb the ALJ’s
                                             -13-
       Next is Plaintiff’s argument that the ALJ did not account for the limitations caused

by her inability to concentrate. Specifically, she contends the hypothetical questions

posed to the vocational expert (“VE”) failed to account for her concentration limitations,

and the ALJ erred in finding she could perform simple tasks. (Doc. 21, pp. 3–4; see also

Doc. 19, pp. 27–28.)

       Plaintiff relies on Winschel to assert that an ALJ does not account for a claimant’s

limitations in concentration, persistence, and pace by restricting the hypothetical

question to simple, routine, tasks or unskilled work. (Doc. 21, p. 3–4 (citing Winschel, 631

F.3d at 1180).) But in Winschel the U.S. Court of Appeals for the Eleventh Circuit also

explained that “other circuits have held that hypothetical questions adequately account

for a claimant’s limitations in concentration, persistence, and pace when the questions

otherwise implicitly account for these limitations.” 631 F.3d at 1180; see also Hines-Sharp

v. Comm’r Soc. Sec., 511 F. App’x 913, 916 (11th Cir. 2013) (explaining the ALJ can

implicitly account for a claimant’s limitations in a hypothetical without specifically using

“the magic words concentration, persistence, and pace”).

       Here, the ALJ’s hypothetical posed to the vocational expert included “simple

tasks,” but also included tasks that “do not require the assistance of other [sic] or require

her to assist others in performance of their tasks.” (R. 61–62.) That hypothetical was

explicitly incorporated into the RFC finding. (R. 14) And the ALJ decision specifically

addressed Plaintiff’s difficulty concentrating:



decision to discredit the plaintiff’s subjective complaints when the finding was supported
by substantial evidence).
                                            -14-
(R. 13.) Because the ALJ implicitly, if not expressly, accounted for Plaintiff’s limitations

concentrating in the VE hypothetical and addressed her limitations in the RFC finding,

the ALJ’s determination had the requisite evidentiary support. Plaintiff’s Objection on

this issue is overruled.

       Last is Plaintiff’s argument that the ALJ failed to consider the side effects caused

by her medications. Plaintiff asserts that she took Seroquel to treat her bipolar disorder,

which causes various side effects including sleepiness. (Doc. 21, p. 5; see also Doc. 19, p.

31.) And the ALJ’s medium work conclusion is faulty because it failed to consider those

side effects. (Doc. 21, p. 5.)

       But Plaintiff’s assertion is belied by the record. The ALJ specifically noted in its

decision that Plaintiff informed Nurse Brooks that “Seroquel, which she took at night,

was sedating.” (R. 20.) And more important, even if Plaintiff is correct, she failed to

explain how the alleged error was harmful—i.e. would cause a different RFC finding. See

Shineski v. Sanders, 556 U.S. 396, 409 (2009) (“The burden of showing harmfulness is

normally on the party attacking an agency’s determination.”). So Plaintiff’s side effect

argument fails too. With that, all of Plaintiff’s arguments pertaining to the RFC

determination are rejected.

       D.      Ability to Perform Other Work in the National Economy Argument

       Last, Plaintiff argues the R&R misinterprets the ALJ’s step five finding regarding

                                            -15-
Plaintiff’s ability to perform work that exists in significant numbers in the national

economy. (Doc. 21, p. 5; see Doc. 20, pp. 19–23.) Specifically, Plaintiff contends the

Medical-Vocational Guidelines (“Grids”) direct a finding of disabled because of her

limitation to sedentary work, and substantial evidence does not support the ALJ’s

finding. (Doc. 21, p. 5.) The Commissioner responds that Plaintiff inappropriately asks

the Court to reweigh the evidence and decide the facts anew. (Doc. 25, p. 5 (citing Doc.

20, p. 20).) On review, Plaintiff’s Objection is overruled.

         At step five of the sequential evaluation process, the ALJ considers the claimant’s

RFC, age, education, and work experience to determine whether he or she can perform

other work in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). Here,

the ALJ found “there were jobs that existed in significant numbers in the national

economy that the claimant could have performed.” (R. 25.) That decision was based on

the testimony of the VE and consideration of Plaintiff’s “age, education, work experience,

and [RFC].” (R. 26.) The ALJ concluded Plaintiff was “not disabled.” (R. 26.)

         Plaintiff argues, as she did in her initial brief, that she should have been deemed

disabled based on the Grids, and the ALJ’s contrary finding lacks substantial evidentiary

support. (Doc. 19, pp. 46–47; Doc. 21, p. 5.) Specifically, she states that “Grid rules 201.04

(sedentary) or 201.06 (sedentary), finds disabled an individual with [her] identical

vocational factors.” (Doc. 19, p. 46.) Plaintiff argues the ALJ’s decision she could perform

other work in the national economy was not supported by substantial evidence. (Doc. 21,

p. 5.)

         But Plaintiff’s argument inappropriately invites the Court to find her disabled

                                             -16-
under the Grids by deciding facts anew and reweighing the evidence. See Dyer, 395 F.3d

at 1210 (explaining that when reviewing the Commissioner’s decision the Court “may not

decide facts anew, reweigh the evidence, or substitute [its] judgment for that of the

[Commissioner].” (citations omitted). And further, the Court finds substantial evidence

existed to support the ALJ’s conclusion that Plaintiff could perform other work in the

national economy.

       Although the ALJ must use the Grids to determine whether Plaintiff could perform

other jobs that exist in the national economy, the ALJ cannot rely exclusively on the Grids

when Plaintiff “is unable to perform a full range of work at a given residual functional

level or when a claimant has non-exertional impairments that significantly limit basic

work skills.” Phillips, 357 F.3d at 1242 (collecting cases). Here, the ALJ stated:




(R. 26.) It is clear the ALJ did not mechanically apply the Grids, but, correctly

incorporated the VE’s testimony to determine whether many jobs existed in the national


                                             -17-
economy that Plaintiff could perform. The Court overrules Plaintiff’s Objection to the

finding she could perform work that exists in significant numbers in the national

economy.

                                   IV.    CONCLUSION

       In conclusion, the Commissioner’s Objection on the Dr. Zimmerman

Recommendation is sustained and Plaintiff’s Objection is overruled in its entirety. The

Commissioner’s final decision denying Plaintiff’s claim for disability benefits is affirmed.

       Accordingly, it is ORDERED AND ADJUDGED :

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

              (Doc. 20) is ADOPTED IN PART AND REJECTED IN PART:

              a.     The    Dr.   Zimmerman        Recommendation      and    Footnote    9

                     Recommendation are REJECTED.

              b.     In all other respects, the R&R is ADOPTED, CONFIRMED, and

                     made a part of this Order.

       2.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

              (Doc. 27) is ADOPTED, CONFIRMED, and made a part of this Order.

       3.     Plaintiff’s Objection to the Magistrate Judge’s Report and Recommendation

              (Doc. 21) is OVERRULED.

       4.     The Commissioner’s Objection to the Magistrate Judge’s Report and

              Recommendation (Doc. 22) is SUSTAINED.

       5.     The Commissioner’s final decision denying Plaintiff’s claim for disabled

              social security benefits is AFFIRMED.

                                            -18-
      6.    The Clerk is DIRECTED to:

            a.      Enter judgment for Defendant Commissioner of Social Security and

                    against Plaintiff Jane Jimenez; and

            b.      Close this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on July 29, 2019.




Copies to:
Counsel of Record




                                          -19-
